DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least four hydraulically activated wheel brakes” and “for each of the wheel brakes a first electrically activated wheel valve which is designed to be open when de-energized and a second electrically activated wheel valve which is designed to be closed when de-energized”.  Claim 1 later recites “a first electrically activated pressure source, which is connected to the first wheel valves” and “the second electrically activated pressure source is connected to the second wheel valves”.   It is not clear from the claim language if “the first wheel valves” relates to some of the first electrically 
Claim 1 recites “the other first wheel valves”.  It is not clear which of the first wheel valves are “the other valves”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biller et al (US# 2014/0152085).
	Biller et al discloses all the limitations of the instant claims including; for each of the wheel brakes 8-11 a first electrically activated wheel valve 6a-6d or 6a/6b/23a/47a which is designed to be open when de-energized and a second electrically activated wheel valve 7a-7d which is designed to be closed when de-energized, a first electrically activated pressure source 40/140/240, which is connected to the first wheel valves 6a/6b or 6a/47b via a first brake supply line (line exiting pump 42), wherein arranged in the first brake supply line is an electrically activated circuit isolating valve 23b by which two of the first wheel valves 6a/6b can be hydraulically disconnected from the first pressure source 40/140/240, a second electrically activated pressure source 5, and a pressure medium reservoir vessel 4 which is at atmospheric pressure, wherein the circuit isolating valve 23b is designed to be open when de-energized, the second electrically activated pressure source 5 is connected to the second wheel valves 7a-7d via a second brake supply line (line exiting 37).   Note the second source 5 is connected to 
	Regarding claims 2 and 16, parent claim 1 defines the supply lines broadly require only that the second pressure source is connected to second wheel valves “via” the supply line.  Note the portion from chamber 37 prior to the branch having sensor 19 in figure 2 can be considered the second brake supply line.
Regarding claim 3, there is no valve arranged between the first pressure source 40/140/240 and the other first wheel valves 23a/47a.
Regarding claim 4, the brake system further comprises a first electronic device 39 by which the first pressure source is activated, and a second electronic device 12 by which the second pressure source is activated, wherein the second electronic device is electrically independent of the first electronic device. [0056]
Regarding claim 5, the first 6a-6d and second wheel valves 7a-7d are activated by the second electronic device 12.  [0045]

Claim(s) 1-2, 4-5, 7, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesinski (US# 2016/0009267).
	Lesinski discloses all the limitations of the instant claims including; for each of the wheel brakes 14a-14d a first electrically activated wheel valve 68a-68d or 68a/68b/66c/68d which is designed to be open when de-energized and a second electrically activated wheel valve 66b/66d/70a/70c or 70a-70d which is designed to be closed when de-energized, a first electrically activated pressure source 22 or 24, which is connected to the first wheel valves via a first brake supply line, wherein arranged in the first brake supply line is an electrically activated circuit isolating valve 66a by which two of the first wheel valves 68a/68b can be hydraulically disconnected from the first pressure source 22 or 24, a second 
	Regarding claims 2 and 16, parent claim 1 defines the supply lines broadly require only that the second pressure source is connected to second wheel valves “via” the supply lines.  Note the annotated figure below which shows portions before junctions that can be considered supply lines which have no electrically activated valve arranged in them.
   
    PNG
    media_image1.png
    861
    1047
    media_image1.png
    Greyscale


	Regarding claim 4, the brake system further comprises a first electronic device 26 or 30 by which the first pressure source is activated, and a second electronic device 30 or 26 by which the second pressure source is activated, wherein the second electronic device is electrically independent of the first electronic device. [0036]
Regarding claim 5, the first 68a-68d and second wheel valves 70a-70d are activated by the second electronic device 26.  [0047]

 	Regarding claim 9, at least the first pressure source 22 is embodied as a cylinder-piston assembly with a pressure space 52 which is bounded by a piston 50 which can be moved, by an electric motor 56 and a rotational-translational transmission 54, in an activation direction to build up pressure (left) and in a direction opposite to the activation direction (right) to reduce pressure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US# 2016/0167632) in view of Lesinski JR (US# 2016/0009267) and DE 10 2013 217 954.
	Deng et al disclose a brake system including; for each of the wheel brakes 12-22 a first electrically activated wheel valve 17/18/25/26 and a second electrically activated wheel valve 13/14/15/16 which is designed to be closed when de-energized, a first electrically activated pressure source 6, which is connected to the first wheel valves via a first brake supply line, a second electrically activated pressure source 5, and a pressure medium reservoir vessel 4 which is at atmospheric pressure, the second electrically activated pressure source 6 is connected to the second wheel valves via a second brake supply line.  Deng et al lack the disclosure that the first valves are designed to be open when de-energized.  It is noted that the valves can be designed as either normally open or normally closed.  
 	Regarding claims 2 and 16, there is no electrically activated valve arranged between the second pressure source 5 and the second wheel valves 13/14/15/16 in the second brake supply line.
Regarding claims 3 and 17, as modified, there is no valve arranged between the first pressure source 6 and the other first wheel valves.
Regarding claim 4, Deng et al further lacks the disclosure of a first electronic device and a second electronic device is electrically independent of the first electronic device.   Deng et al instead disclose a single controller 29.  DE ‘954 discloses a similar brake system and further teaches multiple controllers 232/236 for controlling the pressure sources [0028].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to control the first and 
	Regarding claim 9, at least the first pressure sources 6 is embodied as a cylinder-piston assembly with a pressure space which is bounded by a piston which can be moved, by an electric motor 8/12 and a rotational-translational transmission 7/11, in an activation direction to build up pressure (left) and in a direction opposite to the activation direction (right) to reduce pressure. 
	Regarding claim 10, in an unactivated state of the piston the pressure space is connected to the pressure medium reservoir vessel 4 via at least one snifter hole 46, wherein this connection is interrupted when the piston is activated. 
Regarding claims 11 and 19, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space. 

    PNG
    media_image2.png
    492
    760
    media_image2.png
    Greyscale


	Regarding claim 12, the brake system further comprises a simulation device 10 which can be activated by a brake pedal 1, wherein no mechanical operative connection between the brake pedal and the wheel brakes is provided.  Note Deng et al has only a hydraulic connection.
Regarding claim 19, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space. 

Claims 4-8, 13, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US# 2016/0167632) and Lesinski JR (US# 2016/0009267) and DE 10 2013 217 954, as applied to claim 1 above,  in further view of Feigel (US# 2016/0009263).

Regarding claims 5 and 7, Deng et al, as applied above, disclose all the limitations of the instant claim with exception to the disclosure of the first and second wheel valves being activated by the second electronic device or the isolation valve being controlled by the first device.  Feigel discloses a similar brake system and further teaches valves actuatable from two different controllers 201/301 [0077]-[0079].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to design the first or both first and second valves and isolation valve of Deng et al to be actuatable by each of the electronic devices, as taught by Feigel, to improve redundancy in the system and increase performance in the case of a single controller fault.
	Regarding claims 6 and 18, Feigel further teach utilizing a second controller for wheel speed sensors.  It is further noted that wheel speed sensors are necessarily powered and evaluated by one of the controllers for the control based on wheel speed [0043] of Deng et al.
	Regarding claim 8, Feigel further teach utilizing a first controller for a vehicle dynamics system.  [0060][0081]
	Regarding claim 13, Deng et al, as modified, discloses in the event of a failure of the first pressure source or of the first electronic device, the first wheel valves are closed by the second 
Regarding claim 15, Deng et al, as modified, discloses in the event of a failure of the second pressure source or the second electronic device the first pressure source is activated by the first electronic device to build up a brake pressure, and the circuit isolating valve is activated to set circuit-specific brake pressures. 


Allowable Subject Matter
Claims 14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK